Citation Nr: 1446893	
Decision Date: 10/22/14    Archive Date: 10/30/14	

DOCKET NO.  03-16 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder during the period from May 1, 2005 to May 2, 2012.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had active duty for training from June 16 to October 22, 1988, and additional active service from September 12, 1990 to June 10, 1991, with service in support of Operation Desert Shield/Desert Storm from October 25, 1990 to May 9, 1991.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which decision granted service connection (and a 50 percent evaluation) for posttraumatic stress disorder, effective from June 12, 1998, the date of receipt of the Veteran's original claim.

In an October 2004 rating decision, the RO proposed to reduce the evaluation assigned for the Veteran's service-connected posttraumatic stress disorder from 50 percent to noncompensably disabling.  The Veteran was notified of that proposal by official letter dated October 27, 2004.  In a decision of February 2005, the RO effectuated the aforementioned reduction for the Veteran's service-connected posttraumatic stress disorder from 50 percent to noncompensable, effective from May 1, 2005.  

In a subsequent decision of November 2005, the Board denied entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder for the period prior to May 1, 2005, as well as entitlement to a compensable rating for the period from May 1, 2005.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, in a November 2007 Memorandum Decision, vacated the Board's November 2005 decision and remanded the case to the Board for action consistent with that Memorandum Decision.  

In March 2009, the Veteran's case was remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  

In association with the prior decision, the appellant appeared at a Travel Board hearing in August 2005.  The Veterans Law Judge who conducted that hearing is no longer at the Board.  The appellant was offered the opportunity for an additional hearing, but did not respond to a letter of March 2013.  As indicated in that letter, the Board will proceed with a decision, as a further hearing was not requested.

In June 2013, the appeal as to the issue of entitlement to a compensable rating for service-connected posttraumatic stress disorder for the period from May 1, 2005 to May 2, 2012, was remanded for additional development.  A decision was entered at that time on the periods before and after the above dates.  This remains the only period at issue.

In a rating decision of March 2014, the Veteran was awarded a 70 percent evaluation for service-connected posttraumatic stress disorder (bipolar disorder, and alcohol abuse vs. dependence) for the period from May 1, 2005 to May 2, 2012.  The case is now, once more, before the Board for appellate review.


FINDING OF FACT

During the period from May 1, 2005 to May 2, 2012, the Veteran's service-connected posttraumatic stress disorder was productive of no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and/or an inability to establish or maintain effective relationships, but no evidence of total occupational and social impairment.  



CONCLUSION OF LAW

During the period from May 1, 2005 to May 2, 2012, the criteria for an evaluation of 70 percent, but no more, for the Veteran's service-connected posttraumatic stress disorder were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130 and Part 4, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Moreover, as service connection, an initial rating, and an effective date have been assigned for the Veteran's service-connected posttraumatic stress disorder, the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) have been met.  Currently, there is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran on multiple occasions of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a Travel Board hearing in August 2005, as well as both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating

The Veteran in this case seeks an increased evaluation for service-connected posttraumatic stress disorder.  In pertinent part, it is contended that manifestations of that disability during the period in question were more severe than then evaluated, and productive of a greater degree of impairment than was reflected by the noncompensable schedular evaluation then assigned.

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id., at 126.  Accordingly, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  

In that regard, at the time of a period of VA hospitalization in November 2004, there was noted a history significant for major depression with psychotic features, possible dysthymia, and a history of bipolar disorder.  According to the Veteran, his depression had been increasing for the past 2 to 4 weeks, with the result that it had now gotten to the point where he could not handle the depression, and feared that he might hurt himself or someone else.  However, by the time of discharge, the Veteran had experienced considerable improvement, and denied both suicidal and homicidal ideation.  Additionally noted was a decrease in posttraumatic stress disorder symptomatology.  The pertinent diagnoses noted at the time of discharge were bipolar disorder, depressed and major depression, with a Global Assessment of Functioning Score on admission of 30, and a Global Assessment of Functioning Score on discharge of 60.

On subsequent VA hospitalization in mid-January 2008, the Veteran complained of "being tired of everything," with the result that he had cut his right wrist with a knife, but now regretted it.  On mental status examination, the Veteran was alert and oriented to person, place, and time.  While he denied both auditory and visual hallucinations, at the time of admission, the Veteran claimed to have seen dead, rotting bodies "off and on" since 1991.  During the psychiatric interview, the Veteran maintained poor eye contact.  Additionally noted was that the Veteran exhibited an aggressive tone, and tended to be uncooperative.  His speech was fluent and of a regular rhythm and tone, though his affect was blunted and his judgment impaired.  Thought content was linear, logical, and goal-oriented, though insight was described as poor.  At the time of admission, the Veteran denied both suicidal and homicidal ideation.  The clinical assessment was depressive disorder; major depression with a Global Assessment of Functioning Score of 30.

In late June 2009, the Veteran presented to a VA emergency room stating that, for the past two weeks, he had been on a "downward spiral," making threats (endorsed by his wife) that he would harm himself or her "soon."  On mental status examination, the Veteran was adequately groomed and dressed in seasonably appropriate attire.  However, throughout the course of the interview, he was very labile, varying from anger to tearfulness and back within a span of minutes.  Noted by the examiner was that the interview was laced with cursing and various somatic complaints.  Eye contact was intermittent throughout the course of the interview, and the Veteran's speech would vary in volume from normal to loud, though with a normal rate and tone.  Thought processes were goal-directed, while thought content was free of paranoia, delusions, and ruminations.  The Veteran denied any suicidal or homicidal thoughts, intent, or plan, though, reportedly, he had experienced thoughts in the past week without a plan.  Perception was free of signs or symptoms of psychosis, and the Veteran denied both auditory and visual hallucinations.  The Veteran was alert and oriented in all spheres, and able to name the place, time, date, and month.  Immediate, recent, and remote memory was intact, as was concentration.  Abstracting ability was similarly intact, with the Veteran able to converse in more complex thought processes.  At the time of evaluation, insight was fair and judgment poor.  The pertinent diagnoses noted were depressive disorder not otherwise specified; alcohol dependence currently in remission; and rule out impulse control disorder.  The Global Assessment of Functioning Score noted was 40.  

During the course of VA medication follow-up and assessment in August 2009, the Veteran was described as alert and well oriented, and both interactive and pleasant.  Eye contact was described as fair, and the Veteran's speech showed a regular rate and rhythm.  His mood was irritable and his affect blunted, though memory was grossly intact, and thoughts were logical and goal-directed.  When questioned, the Veteran denied suicidal or homicidal ideation, plan, or intent.  Judgment was fair, and the Veteran denied both auditory and visual hallucinations.  The pertinent diagnoses noted were bipolar disorder, with a most recent episode of depression; posttraumatic stress disorder; and schizotypal personality trait, with a Global Assessment of Functioning Score on discharge of 52.  

On admission to a VA medical facility in mid-June 2010 for acute alcohol intoxication and possible pancreatitis, a mental status examination revealed the Veteran to be calm and cooperative, with normal psychomotor function, but no spontaneous eye contact.  The Veteran displayed no distracting mannerisms, and though his speech was slightly slurred, it was normal in volume, amount, rate, and tone.  When questioned, the Veteran described his mood as "OK."  His affect was full and congruent with his mood, and his thought content was free of paranoia, delusions, or ruminations.  The Veteran denied both suicidal and/or homicidal thought, intent, or plan, and his perceptions were free of signs or symptoms of psychosis.  The Veteran denied both auditory and visual hallucinations, and was oriented in all spheres, able to name place, time, and month, but not the date.  Immediate, recent, and remote memory was described as intact, but the Veteran's concentration was impaired.  Insight and judgment were both described as fair.  The pertinent diagnoses noted were alcohol abuse/dependence; bipolar disorder, by history; posttraumatic stress disorder; and schizotypal personality traits, with a Global Assessment of Functioning Score of 40.

At the time of admission to a private medical facility in July 2010, the Veteran gave a long history of posttraumatic stress disorder and mood disorder, indicating that he had become "more and more depressed" over the past several weeks.  According to the Veteran, he had cut his arm with a knife, following which he was taken by emergency services to the hospital.  When questioned, the Veteran described this episode as a suicide attempt.  Regarding his past psychiatric history, the Veteran indicated that he had been diagnosed with posttraumatic stress disorder "from his time in the military," and additionally suffered from a mood disorder, being "bipolar."

On mental status examination, the Veteran was alert, oriented and cooperative, with good eye contact.  His speech was appropriate in rate, volume, and tone, and though his mood was depressed, his affect appeared only mildly blunted.  When questioned, the Veteran denied current suicidal or homicidal ideation, though he had recently attempted suicide by cutting his wrist.  There was no evidence of any delusions or thought disorganization, nor was there any evidence of pathological obsessions.  Insight was described as fair, and judgment poor.  The pertinent diagnoses noted were mood disorder, not otherwise specified; and posttraumatic stress disorder, by history, with a Global Assessment of Functioning Score of 30.  

During the course of VA outpatient treatment in October 2010, the Veteran stated that he had been more irritable, and that he was "easily irritated."  However, the Veteran denied thoughts of suicide, and indicated that he had been sleeping better with his medication.  On mental status examination, the Veteran was alert and oriented in all spheres.  His mood was euthymic, and his affect congruent with his mood.  Psychomotor function was described as within normal limits, and the Veteran's speech was normal in both rate and tone.  His thoughts were coherent, logical, and goal-directed, and he denied both auditory and visual hallucinations and delusions.  Insight and judgment were described as fair, and the Veteran denied both suicidal and homicidal ideation.  The pertinent diagnoses noted were bipolar disorder; and posttraumatic stress disorder, with a Global Assessment of Functioning Score of 50.

At the time of a period of private hospitalization in mid-February 2011, the Veteran indicated that he had been "hearing voices" for the past few days telling him to harm himself and other people, and had, therefore, been emergently committed.  During hospitalization, the Veteran did well on his medication, and, on the day of discharge, denied any medication side effects.  Similarly denied were any problems or complaints, and the Veteran denied both auditory and visual hallucinations.  When questioned, the Veteran endorsed only mild depression, and denied both suicidal and homicidal ideation, intent, or plan.  On mental status examination, the Veteran was alert and oriented to person, place, time, and situation.  He was well behaved and cooperative, with speech which was regular in rate and rhythm, and thought processes which were logical, linear, and goal-oriented.  Affect was only mildly blunted, and the Veteran's mood was "better," with improved insight and judgment.  No auditory or visual hallucinations were present, nor was there evidence of current suicidal or homicidal ideation, intent, or plan.  At the time of discharge, the pertinent diagnoses noted were Type 2 bipolar disorder, with the most recent episode characterized by depression with psychotic features; posttraumatic stress disorder; and antisocial personality traits, with a Global Assessment of Functioning Score on discharge of 45 to 50. 

Based in large part on findings noted on a VA psychiatric examination on May 2, 2012, the Veteran's previously assigned noncompensable evaluation for posttraumatic stress disorder was increased to 30 percent, effective from the date of that examination, which is to say, May 2, 2012.  

In August 2013, the Veteran's entire claims file, as well as his electronic medical records, were reviewed, with particular emphasis placed on the period from May 1, 2005 to May 2, 2012.  Following a review of those records, it was noted that, during the period from May 2005 to May 2012, the Veteran was most frequently diagnosed with posttraumatic stress disorder and bipolar disorder, depressed mood.  Moreover, while the vast majority of the Veteran's notes showed no review of posttraumatic stress disorder symptomatology, those that did showed ongoing distress from that symptomatology.  Significantly, according to the reviewing psychiatrist, the Veteran's records showed multiple psychiatric hospitalizations with suicide attempts.  Significantly, the Veteran's medical records indicated that he at least as likely as not suffered from posttraumatic stress disorder, bipolar disorder, and alcohol abuse versus dependence.  According to the record, the Veteran demonstrated symptoms of posttraumatic stress disorder, which included recurring nightmares and intrusive memories of service-related psychological trauma.  However, other posttraumatic stress disorder diagnostic criteria were not regularly reviewed in the clinical record.  Rather, the Veteran demonstrated symptoms of elevated and unstable moods and psychosis which appeared related to bipolar disorder.  In addition, the Veteran demonstrated intoxication by alcohol, which was related to the diagnosis of alcohol abuse versus dependence.  According to the examiner, the Veteran's problems with irritable moods, impulsivity, insomnia, and suicide attempts appeared related to all of his mental illnesses.  Accordingly, in the opinion of the examiner, while it was possible to "separate out" some of the Veteran's symptomatology by psychiatric disorder, not all such symptomatology could be differentiated.  Moreover, according to the examiner, because posttraumatic stress disorder was associated with generating and aggravating mood problems, and because there was documentation demonstrating a relationship between the Veteran's posttraumatic stress disorder symptoms and alcohol use, the examiner considered it at least as likely as not that the Veteran's posttraumatic stress disorder had significantly aggravated and worsened the course of his bipolar disorder and alcohol abuse versus dependence.  

Noted by the examiner was that, between May 2005 and May 2012, the Veteran's life had been destabilized frequently due to his mental disorders, with the result that he required multiple hospitalizations, and attempted suicide on multiple occasions, disrupting his ability to work.  Documentation indicated that the Veteran's mental destabilizations led to disruptions in his relationships, and that he was more often than not unstable in his mood during the period in question.  In the opinion of the examiner, based on data found in the reviewed records, the Veteran's disability due to his mental disorders was best described as occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Moreover, because the Veteran's mental illnesses exacerbated each other, it was not possible to determine what percentage of disability each of the disorders caused.

As noted above, in a rating decision of March 2014, and based in large part on the aforementioned opinion of a VA psychiatrist, the Veteran's previously assigned noncompensable evaluation for the period from May 1, 2005 to May 2, 2012 was increased to 70 percent.  

Pursuant to applicable law and regulation, a noncompensable evaluation for service-connected posttraumatic stress disorder is in order where a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent evaluation under those same laws and regulations is indicated where there is evidence of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation for service-connected posttraumatic stress disorder is in order where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and/or mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent evaluation is indicated where there is demonstrated evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is in order where there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and/or an inability to establish and maintain effective relationships.

Finally, a 100 percent schedular evaluation is in order for service-connected posttraumatic stress disorder where there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for the names of one's close relatives, one's own occupation, or one's own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

Global Assessment of Functioning Scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), page 32].  A Global Assessment of Functioning Score between 11 and 20 is defined as "some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene, or gross impairment in communication."  A Global Assessment of Functioning Score of between 21 and 30 is defined as "behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment, or inability to function in most areas."  A Global Assessment of Functioning Score of between 31 and 40 is defined as "some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood."  A Global Assessment of Functioning Score of between 41 and 50 is defined as "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning."  A Global Assessment of Functioning Score of between 51 and 60 is defined as "moderate symptoms, or moderate difficulty in social, occupational, or school functioning."  A Global Assessment of Functioning Score of between 61 and 70 is defined as "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships."

While the Rating Schedule does indicate that the rating agency must be familiar with the Diagnostic and Statistical Manual of Mental Disorders, it does not assign disability percentages based solely on Global Assessment of Functioning Scores.  See 38 C.F.R. § 4.130 (2014).  Rather, Global Assessment of Functioning Scores are but one factor to be considered in conjunction with all other pertinent evidence of record.

In light of the evidence, it is clear that, for the period from May 1, 2005 to May 2, 2012, a 70 percent evaluation, but no more, was warranted for the Veteran's service-connected posttraumatic stress disorder.  In that regard, and as noted above, while during the period in question, the Veteran suffered from episodes of suicidal ideation, as well as impaired impulse control and depression, at no time during the period under consideration was the Veteran shown to exhibit total occupational and social impairment, with gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, and/or disorientation to time or place.  While it is true that, at times, the Veteran threatened to harm himself or others, on multiple other occasions, he denied both suicidal and homicidal ideation, thereby belying any truly persistent danger of hurting himself or those around him.  In fact, following an in-depth review of pertinent records for the period in question, it was the opinion of a VA psychiatrist that, while it was not possible to "separate out" all of the symptoms attributable to the Veteran's posttraumatic stress disorder, as opposed to his bipolar disorder and alcohol abuse/dependence, based on the totality of the data, the Veteran's disability due to his mental disorders for the period in question was best described as characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Significantly, such a description corresponds closely to the schedular criteria requisite to the assignment of a 70 percent evaluation.  

Based on the aforementioned, for the period from May 1, 2005 to May 2, 2012, a 70 percent evaluation, but not more, was warranted for the Veteran's service-connected posttraumatic stress disorder.  Moreover, based on a review of the entire evidence of record for the period in question, the Board is of the opinion that the disability picture presented by the Veteran's service-connected posttraumatic stress disorder is appropriately contemplated by the Rating Schedule, and that referral for consideration of an extraschedular evaluation is, therefore, not in order.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder during the period from May 1, 2005 to May 2, 2012, is denied.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


